Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.
This Office Action is responsive to Applicant’s Amendment filed on 8/5/2022. 
Claims 1, 2, 4, 6 and 7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claim 1 has been amended to overcome the prior art. Examiner agrees with Applicant’s arguments regarding claim 1. The prior art of record does not disclose or render obvious a motivation to provide for a triple harmonic speed reducer as defined by the limitations of claim 1, including a wave generator having a cam including three convex ring surfaces being of the same structure, a gradual transition ring surface provided between every two adjacent convex ring surfaces, which all the gradual transition ring surfaces are the same structure, wherein the convex ring surface comprises a central most convex point and transition arcs on both sides and transition ring surface comprises a central most concave region and gradual transition arcs on both sides, wherein the end of the transition arc on a corresponding side of the convex ring surface is connected with an end of the gradual transition arc on a corresponding side of the gradual transition ring surface.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on 571-272-7107.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HA DINH HO/Primary Examiner, Art Unit 3658